21 F.3d 422NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re:  Roy HORTON, Petitioner.
No. 93-8063.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 24, 1994.Decided:  April 21, 1994.

On Petition for Writ of Prohibition.
PETITION DENIED.
Before MURNAGHAN, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Roy Horton has filed a petition for writ of prohibition in this Court in which he alleges that he was improperly transferred from state to federal custody.  He contends that the district court lacked jurisdiction to convict and sentence him pursuant to his guilty pleas to federal crimes because of this error.  He requests that this Court dismiss the indictment with prejudice due to "jurisdictional defects."


2
The writ of prohibition is a drastic remedy which should be granted where the petitioner's right to the requested relief is clear and indisputable, and where the petitioner has no other adequate means of relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Since Horton does not establish either that his right to such is relief is clear and indisputable or that he has no other adequate means of relief, we deny his petition.  We also grant Horton leave to proceed in forma pauperis in this Court and deny his motion for appointment of counsel and his motion for a stay.  We dispense with oral argument because the factual and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
PETITION DENIED.